Mr. Justice Belaval
delivered the opinion of the Court. This is another death accident resulting from lightning which electrocuted workman Manuel López Cordero. The *24only difference between this case and that of Candelaria v. Industrial Commission, ante, p. 18, decided this same day, is that in the instant case the workman was inside the house, situated near his employer’s farm, paying the laborers of his employer, when he was struck by lightning.
In reversing the determination of the Manager of the State Insurance Fund, the Industrial Commission of Puerto Rico held that the accident occurred while the deceased was performing an act or function inherent in his work, in the course thereof, and was compensable. In his petition for review before this Court, the Manager contends that it was neither alleged nor proved that the deceased, by reason of his work, was exposed to the risk of being struck by lightning any more than the other members of the community.
The act of employment — to pay his employer’s laborers— was inherent in his functions as overseer and developed in the ordinary course of those functions. According to the doctrine announced in the Candelaria case, this is sufficient to make the case compensable. There is no question that the exposition to the risk bears direct relation to the act of employment, regardless of the greater or lesser risk to which the other members of the community might be exposed.
The order appealed from will be affirmed.